MilAtatry fay; disability compensation; statute of limitations. — Plaintiff, whose deceased husband, an enlisted man, was retired from the Navy, not by reason of physical disability, on July 25, 1947, is apparently claiming disability compensation from the Veterans Administration for ¡her husband’s alleged service-connected disability. Defendant has moved the court for dismissal of the petition for lack of particularity as required by Bule 17 (1964 ed.) and for failure to state a claim upon 'which relief can be granted pursuant •to Buie 20(b) (1964 ed.). Upon consideration of defendant’s motion, together with the opposition thereto, without oral argument, the court concluded that plaintiff’s alleged claims are barred by the statute of limitations, 28 U.S.C. § 2501. On October 8, 1969, the court ordered defendant’s motion granted, and dismissed plaintiff’s petition.